office_of_chief_counsel internal_revenue_service memorandum number release date c pa apjp b02 scaf-121733-03 uilc date date to associate area_counsel - salt lake city small_business_self-employed_division cc sb slc from susan l hartford acting senior technician reviewer branch administrative provisions and judicial practice cc pa apjp b02 significant service_center advice subject this service_center advice responds to your memorandum dated date in who is authorized to sign the reporting agent authorization for magnetic tape electronic connection with a question posed by the reporting_agents_file raf unit of the irs campus in ogden in accordance with sec_6110 this service_center advice should not be cited as precedent issue filers form when the taxpayer_identification_number tin or the employer_identification_number ein on the form_8655 belongs to a sole_proprietorship or a limited_liability_company llc conclusion filers form when the taxpayer_identification_number tin or the employer_identification_number ein on the form_8655 belongs to a sole_proprietorship or a limited_liability_company llc who is authorized to sign the reporting agent authorization for magnetic tape electronic sec_6062 and sec_6063 apply accordingly the irs campus in ogden may accept form_8655 no matter what corporate or partnership title is used in connection with the signature block when the defaulted single member llc is owned by a corporation or a partnership if the single member llc is owned by an individual then the llc is treated as a sole_proprietorship when a sole_proprietorship files a form_8655 it must be signed by the sole_proprietor or by someone with authority to execute the form_8655 on behalf of the sole_proprietorship thus for a single member llc that is treated as a sole_proprietorship the irs campus in ogden should not accept the form_8655 if it is signed by someone other than the sole owner of the llc unless some evidence is presented demonstrating that person’s authority to execute the form_8655 on behalf of the llc facts as a general_rule actions of a third party taken on behalf of a taxpayer in matters before the irs are limited to the activities prescribed in the power_of_attorney and declaration of representative form on file with the irs in this regard the irs has indicated that form reporting agent authorization for magnetic tape electronic filers is an acceptable power_of_attorney revproc_99_39 1999_2_cb_532 revproc_96_18 1996_1_cb_637 see also revproc_2003_69 2003_34_irb_402 date the form_8655 allows a taxpayer to designate a reporting agent to file employment_tax returns on magnetic tape or electronically and to make federal_tax_deposit payments for the taxes reported on those returns in addition form_8655 allows a reporting agent to receive duplicate copies of certain correspondence with respect to those employment_tax returns and federal tax deposits the irs campus in ogden receives a significant number of forms for sole proprietorships and llcs these forms sometimes contain names and or titles that do not match the name of the taxpayer associated with the tin or ein for example the irs has received a form_8655 where the signature is that of the taxpayer’s spouse and the title reflects owner manager similarly the irs has received a form_8655 signed by an employee and the title reflects president manager consequently the irs campus in ogden has difficulty determining whether those forms are valid designations of reporting agents as a general_rule actions of a third party taken on behalf of a taxpayer in matters before the irs are limited to the activities prescribed in the power_of_attorney and declaration of representative form on file with the irs in this regard the irs has indicated that form reporting agent authorization for magnetic tape electronic filers is an acceptable power_of_attorney revproc_99_39 1999_2_cb_532 revproc_96_18 1996_1_cb_637 see also revproc_2003_69 2003_34_irb_402 date the form_8655 allows a taxpayer to designate a reporting agent to file employment_tax returns on magnetic tape or electronically and to make federal_tax_deposit payments for the taxes reported on those returns in addition form_8655 allows a reporting agent to receive duplicate copies of certain correspondence with respect to those employment_tax returns and federal tax deposits the irs campus in ogden receives a significant number of forms for sole proprietorships and llcs these forms sometimes contain names and or titles that do not match the name of the taxpayer associated with the tin or ein for example the irs has received a form_8655 where the signature is that of the taxpayer’s spouse and the title reflects owner manager similarly the irs has received a form_8655 signed by an employee and the title reflects president manager consequently the irs campus in ogden has difficulty determining whether those forms are valid designations of reporting agents discussion an llc is an unincorporated entity of one or more persons having limited_liability and formed under state law sec_301_7701-1 et seq commonly referred to as the check-the-box_regulations provides the framework for the federal tax classification of entities under these regulations the classification of an llc will depend on the number of members in the llc and any election filed for the llc an llc may be either a multi- member or single member llc a multi-member llc may elect to be classified as an association_taxable_as_a_corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides as a default that the multi-member llc will be treated as a partnership a single member llc may elect to be classified as an association_taxable_as_a_corporation sec_301_7701-3 if a single member llc does not make an election then the single member llc will be classified for federal tax purposes as a disregarded_entity and as a result its activities are treated in the same manner as a sole_proprietorship branch or division of its sole owner see sec_301_7701-2 b ii as a general_rule a single member llc that is disregarded has no tax filing obligations because all its activities are reported by its owner in the employment_tax context the owner of a single member llc that is treated as a disregarded_entity for federal tax purposes is the employer note however that the service will accept separate calculation reporting and payment of all employment_tax obligations by each state law entity with respect to its employees under its own name and taxpayer_identification_number notice_99_6 1999_1_cb_321 even though a single member llc can choose to file its own employment_tax returns the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity id thus as a disregarded_entity a single member llc cannot be the employer for employment_tax purposes regardless of the fact that it files employment_tax returns when determining who must sign the form_8655 the irs has established the following rules the taxpayer or the taxpayer's authorized representative if however the an llc that wishes to elect its classification files form_8832 entity classification election authorized representative is the holder of a power_of_attorney the person executing the authorization must be specifically authorized to sign tax returns on behalf of the taxpayer if the taxpayer's authorized representative wishes to authorize an agent to receive tax_return notices correspondence and transcripts from the service or discuss taxpayer account information with service representatives the authorized representative must be someone with authority both to receive and to designate others to receive tax_return information as defined by sec_6103 of the taxpayer or a person who is duly authorized in accordance with sec_31_6011_a_-7 of the regulations provided that the authorizing language explicitly states that the person may both receive and designate recipients of the taxpayer's tax_return information if the form is used to designate the person as a recipient of tax_return information revproc_96_17 1996_1_cb_633 sec_31_6011_a_-7 deals with the execution of employment_tax returns and refers to sec_31_6061-1 for information regarding the signing of returns sec_31_6061-1 states each return required under the regulations in this subpart shall if signature is called for by the form or instructions relating to the return be signed by a the individual if the person required to make the return is an individual b the president vice president or other principal officer if the person required to make the return is a corporation c a responsible and duly authorized member or officer having knowledge of its affairs if the person required to make the return is a partnership or other unincorporated organization the return may be signed for the taxpayer by an agent who is duly authorized in accordance with sec_31_6011_a_-7 to make such return in the income_tax context the following guidelines apply to the signing of returns the return of a corporation with respect to income shall be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act in the case of a return made for a corporation by a fiduciary pursuant to the provisions of sec_6012 such fiduciary shall sign the return the fact that an individual's name is signed on the return shall be prima facie evidence that such individual is authorized to sign the return on behalf of the corporation sec_6062 further a n individual's signature on a return statement or other document made by or for a corporation shall be prima facie evidence that such individual is authorized to sign such return statement or other document sec_1_6062-1 page similarly the return of a partnership made under sec_6031 shall be signed by any one of the partners the fact that a partner's name is signed on the return shall be prima facie evidence that such partner is authorized to sign the return on behalf of the partnership sec_6063 thus a partner's signature on a return statement or other document made by or for a partnership of which he is a member shall be prima facie evidence that such partner is authorized to sign such return statement or other document sec_1_6063-1 based on sec_6062 and sec_6063 and sec_1_6062-1 and sec_1_6063-1 an individual’s or partner’s signature on the form_8655 is prima facie evidence that such individual or partner is authorized to sign the form for a corporation or partnership thus an individual’s or partner’s signature on a form_8655 is evidence if uncontradicted sufficient to sustain a determination that the signer was authorized to execute the form_8655 for a corporation or partnership these rules for signing form_8655 can be applied in the llc context the check-the-box_regulations reflect a policy decision that llcs should be permitted to elect the form of taxation imposed on the llc by electing to be taxed as a corporation or defaulting into partnership status it follows that the llc should be entitled to the signature presumptions for corporation and partnership returns under sec_6062 and sec_6063 accordingly the prima facie rules under sec_6062 and sec_6063 also apply to multi-member llcs electing to be taxed as corporations or multi- member llcs that are classified as partnerships by default respectively similarly the prima facie rule under sec_6062 also applies to single member llcs electing to be taxed as corporations accordingly the irs campus in ogden may accept form_8655 no matter what corporate or partnership title is used in connection with the signature block when an llc that is classified as a corporation or a partnership files the form_8655 the status of the owner is the determinative factor while notice_99_6 allows a single member llc to file employment_tax returns the llc is not the employer and therefore not the taxpayer the taxpayer for purposes of designating a reporting agent is the owner of the llc thus if the single member llc is owned by a corporation or a partnership then the prima facie rules under sec_6062 and sec_6063 apply accordingly the irs campus in ogden may accept form_8655 no matter what corporate or partnership title is used in connection with the signature block when a single member llc that is classified by default as a disregarded_entity is owned by a corporation or a partnership with regard to single member llcs that are classified by default as disregarded entities if the single member llc is classified by default as a disregarded_entity and owned by an page individual then the llc is treated as a sole_proprietorship see sec_301_7701-2 in general a sole_proprietorship with employees reports employment_tax liabilities on forms and sec_31_6011_a_-1 a -3 a both of those returns require the individual’s signature thus the irs campus in ogden should not accept a form_8655 that is signed by someone other than the sole_proprietor unless the sole_proprietor has an authorized representative who is specifically authorized to sign tax returns and designate a reporting agent similarly the irs campus in ogden should not accept a form_8655 in the single member llc context that is signed by someone other than the sole owner unless some evidence is presented demonstrating that person’s authority to execute the form_8655 on behalf of the llc this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions please contact this office at ----------------------
